Citation Nr: 0118142	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) original rating for 
service-connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from June 1961 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.

The issue has been rephrased to reflect that the veteran 
perfected his appeal from the initial evaluation assigned for 
bilateral hearing loss after entitlement to service 
connection was granted.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) held that in an appeal from the initial 
assignment of a disability evaluation, the rating may be 
staged (i.e., different ratings may be assigned for different 
periods of time).


FINDING OF FACT

The veteran has Level I hearing in his right ear and Level II 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999); 38 C.F.R. 
§§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, Diagnostic Code 
6100 (effective June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks a compensable evaluation for 
service-connected bilateral defective hearing.  In pertinent 
part, it is argued that current manifestations of the 
veteran's service-connected hearing loss are more severe than 
presently evaluated and productive of a greater degree of 
impairment than is reflected by the noncompensable schedular 
evaluation currently assigned. 

Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of the claim, or the evidence is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson, supra.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected defective hearing be evaluated under the pertinent 
regulations effective both before and after the June 10, 1999 
changes to the rating schedule.  Bernard v. Brown, 4 Vet. 
App. 384 (1995); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, in the case at hand, the disability in question 
(that is, hearing loss) does not fall within those sections 
of the rating schedule which underwent substantive change.  
In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  As the amendments did not substantively change the 
regulation for purposes of appellate review, the Board may 
proceed to adjudicate the claim in light of the new version 
of the regulation without prejudice to the appellant.

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. §§ 4.85 and  4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999).  The evaluations derived from this schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That Roman numeral 
designation will then be elevated to the next higher Roman 
numeral designation.  38 C.F.R. § 4.86(b).

Factual Background:  The veteran's March 1961 report of 
military enlistment medical examination reflects that he had 
no diseases or defects of the ears and his hearing was 15/15 
bilaterally for whispered voice and spoken voice.  However, 
upon retirement examination in January 1987, the examiner 
noted a diagnosis of bilateral high frequency hearing loss 
and audiometric testing showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
35
LEFT
15
15
20
35
30

Postservice treatment records from Nellis Airforce Base, 
dated from September 1990 to August 1997, include reports of 
audiometric testing as well as a January 1996 Hearing 
Conservation Examination report which notes that the veteran 
had chronic hearing loss, mild.

On VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
35
45
60
LEFT
25
40
45
50
70

The average pure tone threshold was 45 decibels for the right 
ear and 51 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 in the left ear.  The diagnoses were mild 
to moderate high frequency neurosensory hearing loss 
bilaterally, noise induced, and tinnitus secondary to high 
frequency hearing loss.  

Based upon the foregoing, by a December 1998 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned a schedular evaluation of zero percent 
disabling.  

In his November 1999 notice of disagreement, the veteran 
reported that his hearing loss continued to get worse.  He 
also reported that he was experiencing ringing in his ears 24 
hours a day which caused difficulty sleeping and gave him 
daily headaches.

Accordingly, by a March 2000 rating decision, the RO 
determined that the December 1998 rating decision contained 
clear and unmistakable error because the issue of entitlement 
to service connection for tinnitus had not been addressed.  
Service connection for tinnitus was granted and schedular 
evaluation of 10 percent disabling was assigned.

The veteran was afforded a second VA audiological evaluation 
in September 2000.  Results of this examination demonstrated 
the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
45
55
65
LEFT
35
45
55
60
75

The average pure tone threshold was 52 decibels for the right 
ear and 71 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 in the left ear.  The examiner noted that 
the veteran's chief complaints were hearing loss and tinnitus 
and the situation of greatest difficulty was conversation.  
The diagnosis was severe high frequency sensorineural loss, 
bilateral.  

During his September 2000 personal hearing at the RO, the 
veteran testified that his bilateral hearing loss has 
increased in severity because he experiences difficulty in 
hearing the television and following conversations.  

Analysis:  As an initial matter, the Board observes that VA 
has a statutory duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

Consistent with such duty, the veteran has been afforded two 
VA audiological examinations and an opportunity to provide 
testimony at a personal hearing at the RO.  The VA 
examination reports and the veteran's hearing testimony 
contain sufficient information to rate the veteran's 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Additionally, 
it is noted that the veteran has not identified any 
outstanding, relevant evidence which may support his claim, 
despite being given the opportunity to do so.  Therefore, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible and that VA's 
duty to assist under the Veterans Claims Assistance Act of 
2000 has been fully satisfied. 

The VA examination reports reflect that the pure tone 
threshold at each of the four specified frequencies is not 55 
decibels or more in any of the audiometric evaluations.  
Additionally, the pure tone thresholds are not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in 
either of the evaluations.  

Thus, to determine the appropriate evaluation, the audiometry 
measurements set forth above are applied to Table VI of 38 
C.F.R. § 4.85.  This application to the results of both the 
July 1998 and September 2000 VA audiological examinations 
demonstrates that the Roman numeric designation for the right 
ear is level I and the Roman numeric designation for the left 
ear is level II.  Each set of Roman numerals is then applied 
to Table VII of 38 C.F.R. § 4.85 to determine the percentage 
disability evaluation applicable to each test date.  In this 
case, the analysis produces a noncompensable rating for each 
of the results.  For this reason, it is the Board's 
determination that the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss.

As noted in the introduction portion of this decision, this 
is an initial rating case and consideration must be given to 
"staged ratings" for the veteran's bilateral hearing loss 
over the period of time since service connection became 
effective in May 1998.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the audiometry data from 1998 forward have 
not warranted a rating higher than that assigned at any time 
during the appeal period.  The Board concludes therefore that 
a "staged" rating is not appropriate in this case.

In reaching this determination, the Board has given due 
consideration to the veteran's contentions regarding the 
effect of his service-connected hearing loss on his ability 
to hear the television and follow conversations.  However, as 
noted previously, the evaluation of service-connected hearing 
loss involves, for the most part, a mechanical application of 
the rating schedule, allowing for little or no discretion on 
the part of the Board.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals






 

